DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election of Group 1 and the species of DPPG with SM and ApoA-1 in the reply filed on 9/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 9-11 have been canceled.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/2/22.
	Claims 1-8, 12-17 and 21-23 are being examined.

Priority
This application is a CON of 16/100,620 08/10/2018 ABN, 16/100,620 has PRO 62/543,466 08/10/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/21 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821(d) states that each occurrence of a sequence should include the sequence identifier ‘SEQ ID NO:’. On page 26 of the specification, the phrase ‘SEQ ID NO’ is used instead of ‘SEQ ID NO:’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-17 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 23 recite ‘Apomers’. The specification provides a definition for such term that recites ‘lipid-poor’ (section 0008 page 3). As set forth in MPEP 2111.01 IV A ‘Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim’.  The term “lipid-poor” is a relative term which renders the claim indefinite. The term “lipid-poor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As set forth in the example in the specification (and recited in claim 23) the Apomer can contain 2 separate lipids (the phospholipid DPPG and lipid SM) where the molar ratios of ApoA-I:DPPG:SM is 1:2:2. Claims 1 and 23 use the open-ended ‘comprising’ language and allow for lipids. It is unclear what amounts of lipid are acceptable such that the Apomer is lipid-poor. None of the dependent claims clarify the claim scope. Further, claim 13 refers to apomers that are ‘homogenous’. If the apomer itself is unclear, it is also unclear how to determine a homogenous apomer as it is unclear what to compare to. It is noted that section 0105 of the specification refers to a trademark application for the term APOMER. At this time, there is no active trademark for such term. If there ever is an active trademark for such term, MPEP 2173.05(u) will be consulted. 
	Claims 13-14 refer to percentages in terms of Apomers. It is unclear if the amounts are on a weight or molar basis.
	Claim 6 refers to ‘aggregate form’. The term “aggregate form” is a relative term which renders the claim indefinite. The term “aggregate form” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation "the particles" in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim.
	Although unclear, the claims have been interpreted as being compliant with 35 USC 101 and 35 USC 112a/1st paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-14, 16-17 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dasseux et al. (US 2010/0267631; ‘Dasseux’).
Dasseux teach apolipoprotein A-I mimics (title). Dasseux teach a peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13) where the peptide 16 sequence is set forth in section 0498. Dasseux teach the negatively charged (DPPG and DPPC) to neutral charge (SM) as 1:1 ( (1.2125+.075)/1.2125) (section 0114).
In relation to the apolipoprotein as set forth in claim 1, the instant specification (section 0100) teach that the apolipoproteins include variants, mutants and truncated forms. Thus, peptide 16 of Dasseux is an apolipoprotein as claimed.
In relation to the amphipathic molecule as in claims 1-5 and 21, Dasseux teach a peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13). Sphingomyelin (neutral) and DPPG (negatively charged phospholipid) are the instantly elected lipids.
In relation to the ratios of claims 1-2 and 22, Dasseux teach a peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13). Dasseux teach the negatively charged (DPPG and DPPC) to neutral charge (SM) as 1:1 ( (1.2125+.075)/1.2125) (section 0114).
In relation to claims 16-17, the examples (examples 11-13) teach compositions and do not recite cholesterol.
In relation to the functional language as recited in the claims including claims 6-8, 12-14, the prior art teach the amphipathic molecules as elected. Although unclear, since the prior art teach the molecules as claimed, they have been interpreted as functioning as claimed.

Claim(s) 1-8, 12-17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tardy et al. (cite C28 of IDS 4/26/21).
Tardy teach a composition comprising ApoA-I, sphingomyelin and DPPG (dipalmitoylphosphatidyl glycerol) where the protein to phospholipid ratio was 1:2.7 (2nd paragraph on page 4).
In relation to the apolipoprotein as set forth in claims 1 and 15, Tardy teach a composition comprising ApoA-I (2nd paragraph on page 4).
In relation to the amphipathic molecule as in claims 1-5 and 21, Tardy teach a composition comprising sphingomyelin and DPPG (dipalmitoylphosphatidyl glycerol) where the protein to phospholipid ratio was 1:2.7 (2nd paragraph on page 4). Sphingomyelin (neural) and DPPG (negatively charged phospholipid) are the instantly elected lipids.
In relation to the ratios of claims 1-2, Tardy teach a composition where the protein to phospholipid ratio was 1:2.7 (2nd paragraph on page 4).
In relation to claims 16-17, the example teach compositions and do not recite cholesterol.
In relation to the functional language as recited in the claims including claims 6-8, 12-14, the prior art teach the amphipathic molecules as elected. Although unclear, since the prior art teach the molecules as claimed, they have been interpreted as functioning as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 12-17 and 21-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasseux et al. (US 2010/0267631; ‘Dasseux’).
Dasseux teach compositions for treating dyslipidemia (abstract). Dasseux teach ApoA-I as being able to protect against atherosclerotic disease (section 0006) as well as ApoA-I mimics (section 0007). Dasseux teach complexes with lipids that have several advantages including increased half-life and stability (section 0604). Dasseux teach that the lipid:peptide molar ratio determines the size and type of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). Dasseux teach a specific peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13) where the peptide 16 sequence is set forth in section 0498. Dasseux teach the negatively charged (DPPG and DPPC) to neutral charge (SM) as 1:1 ( (1.2125+.075)/1.2125) (section 0114).
Dasseux does not teach a specific example with the components in the ratios as recited in claim 23.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Dasseux based on the express teachings a suggestions of Dasseux. Since Dasseux teach complexes with lipids that have several advantages including increased half-life and stability (section 0604) one would have been motivated to use lipids as suggested. With respect to the amounts to be used, Dasseux teach that the lipid:peptide molar ratio determines the size and type of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). Further, MPEP 2144.05 II recognizes that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. With respect to the protein to be used, Dasseux teach ApoA-I as being able to protect against atherosclerotic disease (section 0006) as well as ApoA-I mimics (section 0007). One would have had a reasonable expectation of success since the components and methods of making were known.
In relation to the apolipoprotein of claims 1, 15 and 23, Dasseux teach ApoA-I as being able to protect against atherosclerotic disease (section 0006). In relation to the apolipoprotein as set forth in claim 1, the instant specification (section 0100) teach that the apolipoproteins include variants, mutants and truncated forms. Thus, peptide 16 of Dasseux is an apolipoprotein of claim 1.
In relation to the amphipathic molecule as in claims 1-5, 21 and 23, Dasseux teach a peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13). Sphingomyelin (neutral) and DPPG (negatively charged phospholipid) are the instantly elected lipids.
In relation to the ratios of claims 1-2 and 22, Dasseux teach a peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13). Dasseux teach the negatively charged (DPPG and DPPC) to neutral charge (SM) as 1:1 ( (1.2125+.075)/1.2125) (section 0114).
In relation to claims 16-17, the examples (examples 11-13) teach compositions and do not recite cholesterol.
In relation to the functional language as recited in the claims including claims 6-8, 12-14, the prior art teach the amphipathic molecules as elected. Although unclear, since the prior art teach the molecules as claimed, they have been interpreted as functioning as claimed.
In relation to the ratios including those of claim 23, Dasseux teach that the lipid:peptide molar ratio determines the size and type of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). Further, MPEP 2144.05 II recognizes that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 12-17 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11376309 (309) in view of Dasseux et al. (US 2010/0267631; ‘Dasseux’).
	309 teach lipoprotein complexes that comprise ApoA-I, sphingomyelin and DPPG and additional details about the composition (claim 1).
	309 does not recite the details of the amounts of claim 23.
Dasseux teach compositions for treating dyslipidemia (abstract). Dasseux teach ApoA-I as being able to protect against atherosclerotic disease (section 0006) as well as ApoA-I mimics (section 0007). Dasseux teach complexes with lipids that have several advantages including increased half-life and stability (section 0604). Dasseux teach that the lipid:peptide molar ratio determines the size and type of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). Dasseux teach a specific peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13) where the peptide 16 sequence is set forth in section 0498. Dasseux teach the negatively charged (DPPG and DPPC) to neutral charge (SM) as 1:1 ( (1.2125+.075)/1.2125) (section 0114).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of 309 based on the express teachings a suggestions of 309. Since 309 teach pharmaceutical compositions (claim 18) one would have been motivated to make such compositions. Further, MPEP 2144.05 II recognizes that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Since Dasseux teach complexes with lipids that have several advantages including increased half-life and stability (section 0604) one would have been motivated to use lipids as suggested. With respect to the amounts to be used, Dasseux teach that the lipid:peptide molar ratio determines the size and composition of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). One would have had a reasonable expectation of success since the components and methods of making were known.
In relation to the apolipoprotein of claims 1, 15 and 23, Dasseux teach ApoA-I as being able to protect against atherosclerotic disease (section 0006). In relation to the apolipoprotein as set forth in claim 1, the instant specification (section 01000) teach that the apolipoproteins include variants, mutants and truncated forms. Thus, peptide 16 of Dasseux is an apolipoprotein as claimed.
In relation to the amphipathic molecule as in claims 1-5, 21 and 23, Dasseux teach a peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13). Sphingomyelin (neutral) and DPPG (negatively charged phospholipid) are the instantly elected lipids.
In relation to claims 16-17, the examples (examples 11-13) teach compositions and do not recite cholesterol.
In relation to the functional language as recited in the claims including claims 6-8, 12-14, the prior art teach the amphipathic molecules as elected. Although unclear, since the prior art teach the molecules as claimed, they have been interpreted as functioning as claimed.
In relation to the ratios including those of claim 23, Dasseux teach that the lipid:peptide molar ratio determines the size and composition of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). Further, MPEP 2144.05 II recognizes that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.

Claims 1-8, 12-17 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10328119 (119) in view of Dasseux et al. (US 2010/0267631; ‘Dasseux’).
	119 teach lipoprotein complexes that comprise ApoA-I, sphingomyelin and DPPG and additional details about the composition (claim 1).
	119 does not recite the details of the amounts of claim 23.
Dasseux teach compositions for treating dyslipidemia (abstract). Dasseux teach ApoA-I as being able to protect against atherosclerotic disease (section 0006) as well as ApoA-I mimics (section 0007). Dasseux teach complexes with lipids that have several advantages including increased half-life and stability (section 0604). Dasseux teach that the lipid:peptide molar ratio determines the size and type of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). Dasseux teach a specific peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13) where the peptide 16 sequence is set forth in section 0498. Dasseux teach the negatively charged (DPPG and DPPC) to neutral charge (SM) as 1:1 ( (1.2125+.075)/1.2125) (section 0114).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of 119 based on the express teachings a suggestions of 119. Since 119 teach pharmaceutical compositions (claim 17) one would have been motivated to make such compositions. Further, MPEP 2144.05 II recognizes that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Since Dasseux teach complexes with lipids that have several advantages including increased half-life and stability (section 0604) one would have been motivated to use lipids as suggested. With respect to the amounts to be used, Dasseux teach that the lipid:peptide molar ratio determines the size and composition of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). One would have had a reasonable expectation of success since the components and methods of making were known.
In relation to the apolipoprotein of claims 1, 15 and 23, Dasseux teach ApoA-I as being able to protect against atherosclerotic disease (section 0006). In relation to the apolipoprotein as set forth in claim 1, the instant specification (section 01000) teach that the apolipoproteins include variants, mutants and truncated forms. Thus, peptide 16 of Dasseux is an apolipoprotein of claim 1.
In relation to the amphipathic molecule as in claims 1-5, 21 and 23, Dasseux teach a peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13). Sphingomyelin (neutral) and DPPG (negatively charged phospholipid) are the instantly elected lipids.
In relation to claims 16-17, the examples (examples 11-13) teach compositions and do not recite cholesterol.
In relation to the functional language as recited in the claims including claims 6-8, 12-14, the prior art teach the amphipathic molecules as elected. Although unclear, since the prior art teach the molecules as claimed, they have been interpreted as functioning as claimed.
In relation to the ratios including those of claim 23, Dasseux teach that the lipid:peptide molar ratio determines the size and composition of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). Further, MPEP 2144.05 II recognizes that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.

Claims 1-8, 12-17 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9187551 (551) in view of Dasseux et al. (US 2010/0267631; ‘Dasseux’).
	551 teach lipoprotein complexes that comprise ApoA-I, sphingomyelin and DPPG (claims 1, 21, 22 and 25).
	551 does not recite the details of the amounts of claim 23.
Dasseux teach compositions for treating dyslipidemia (abstract). Dasseux teach ApoA-I as being able to protect against atherosclerotic disease (section 0006) as well as ApoA-I mimics (section 0007). Dasseux teach complexes with lipids that have several advantages including increased half-life and stability (section 0604). Dasseux teach that the lipid:peptide molar ratio determines the size and composition of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). Dasseux teach a specific peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13) where the peptide 16 sequence is set forth in section 0498. Dasseux teach the negatively charged (DPPG and DPPC) to neutral charge (SM) as 1:1 ( (1.2125+.075)/1.2125) (section 0114).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of 551 based on the express teachings a suggestions of 551. Since 551 teach pharmaceutical compositions (claim 32) one would have been motivated to make such compositions. Further, MPEP 2144.05 II recognizes that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Since Dasseux teach complexes with lipids that have several advantages including increased half-life and stability (section 0604) one would have been motivated to use lipids as suggested. With respect to the amounts to be used, Dasseux teach that the lipid:peptide molar ratio determines the size and composition of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). One would have had a reasonable expectation of success since the components and methods of making were known.
In relation to the apolipoprotein of claims 1, 15 and 23, Dasseux teach ApoA-I as being able to protect against atherosclerotic disease (section 0006). In relation to the apolipoprotein as set forth in claim 1, the instant specification (section 01000) teach that the apolipoproteins include variants, mutants and truncated forms. Thus, peptide 16 of Dasseux is an apolipoprotein of claim 1.
In relation to the amphipathic molecule as in claims 1-5, 21 and 23, Dasseux teach a peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13). Sphingomyelin (neutral) and DPPG (negatively charged phospholipid) are the instantly elected lipids.
In relation to claims 16-17, the examples (examples 11-13) teach compositions and do not recite cholesterol.
In relation to the functional language as recited in the claims including claims 6-8, 12-14, the prior art teach the amphipathic molecules as elected. Although unclear, since the prior art teach the molecules as claimed, they have been interpreted as functioning as claimed.
In relation to the ratios including those of claim 23, Dasseux teach that the lipid:peptide molar ratio determines the size and composition of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). Further, MPEP 2144.05 II recognizes that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.

Claims 1-8, 12-17 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8378068 (068 as cited with IDS 4/26/21) in view of Dasseux et al. (US 2010/0267631; ‘Dasseux’).
	068 teach lipoprotein complexes that comprise a peptide, sphingomyelin and DPPG (claims 2 and 6-7).
	068 does not recite the details of the amounts of claim 23.
Dasseux teach compositions for treating dyslipidemia (abstract). Dasseux teach ApoA-I as being able to protect against atherosclerotic disease (section 0006) as well as ApoA-I mimics (section 0007). Dasseux teach complexes with lipids that have several advantages including increased half-life and stability (section 0604). Dasseux teach that the lipid:peptide molar ratio determines the size and composition of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). Dasseux teach a specific peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13) where the peptide 16 sequence is set forth in section 0498. Dasseux teach the negatively charged (DPPG and DPPC) to neutral charge (SM) as 1:1 ( (1.2125+.075)/1.2125) (section 0114).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of 068 based on the express teachings a suggestions of 068. Since 068 teach pharmaceutical compositions (claim 18) one would have been motivated to make such compositions. Further, MPEP 2144.05 II recognizes that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Since Dasseux teach complexes with lipids that have several advantages including increased half-life and stability (section 0604) one would have been motivated to use lipids as suggested. With respect to the amounts to be used, Dasseux teach that the lipid:peptide molar ratio determines the size and composition of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). Dasseux teach ApoA-I as being able to protect against atherosclerotic disease (section 0006) as well as ApoA-I mimics (section 0007). One would have had a reasonable expectation of success since the components and methods of making were known.
In relation to the apolipoprotein of claims 1, 15 and 23, Dasseux teach ApoA-I as being able to protect against atherosclerotic disease (section 0006). In relation to the apolipoprotein as set forth in claim 1, the instant specification (section 01000) teach that the apolipoproteins include variants, mutants and truncated forms. Thus, peptide 16 of Dasseux is an apolipoprotein of claim 1.
In relation to the amphipathic molecule as in claims 1-5, 21 and 23, Dasseux teach a peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13). Sphingomyelin (neutral) and DPPG (negatively charged phospholipid) are the instantly elected lipids.
In relation to claims 16-17, the examples (examples 11-13) teach compositions and do not recite cholesterol.
In relation to the functional language as recited in the claims including claims 6-8, 12-14, the prior art teach the amphipathic molecules as elected. Although unclear, since the prior art teach the molecules as claimed, they have been interpreted as functioning as claimed.
In relation to the ratios including those of claim 23, Dasseux teach that the lipid:peptide molar ratio determines the size and composition of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). Further, MPEP 2144.05 II recognizes that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.

Claims 1-8, 12-17 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8993597 (597 as cited with IDS 4/26/21) in view of Dasseux et al. (US 2010/0267631; ‘Dasseux’).
	597 teach lipoprotein complexes that comprise a peptide, sphingomyelin and DPPG (claims 1 and 10).
	597 does not recite the details of the amounts of claim 23.
Dasseux teach compositions for treating dyslipidemia (abstract). Dasseux teach ApoA-I as being able to protect against atherosclerotic disease (section 0006) as well as ApoA-I mimics (section 0007). Dasseux teach complexes with lipids that have several advantages including increased half-life and stability (section 0604). Dasseux teach that the lipid:peptide molar ratio determines the size and composition of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). Dasseux teach a specific peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13) where the peptide 16 sequence is set forth in section 0498. Dasseux teach the negatively charged (DPPG and DPPC) to neutral charge (SM) as 1:1 ( (1.2125+.075)/1.2125) (section 0114).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of 597 based on the express teachings a suggestions of 597. Since 597 teach pharmaceutical compositions (claim 18) one would have been motivated to make such compositions. Further, MPEP 2144.05 II recognizes that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Since Dasseux teach complexes with lipids that have several advantages including increased half-life and stability (section 0604) one would have been motivated to use lipids as suggested. With respect to the amounts to be used, Dasseux teach that the lipid:peptide molar ratio determines the size and composition of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). Dasseux teach ApoA-I as being able to protect against atherosclerotic disease (section 0006) as well as ApoA-I mimics (section 0007). One would have had a reasonable expectation of success since the components and methods of making were known.
In relation to the apolipoprotein of claims 1, 15 and 23, Dasseux teach ApoA-I as being able to protect against atherosclerotic disease (section 0006). In relation to the apolipoprotein as set forth in claim 1, the instant specification (section 01000) teach that the apolipoproteins include variants, mutants and truncated forms. Thus, peptide 16 of Dasseux is an apolipoprotein as claimed.
In relation to the amphipathic molecule as in claims 1-5, 21 and 23, Dasseux teach a peptide lipid complex where the lipids include sphingomyelin and DPPG and where the peptide to lipid ratio is 1:2.5 (sections 0114-0115 and examples 11-13). Sphingomyelin (neutral) and DPPG (negatively charged phospholipid) are the instantly elected lipids.
In relation to claims 16-17, the examples (examples 11-13) teach compositions and do not recite cholesterol.
In relation to the functional language as recited in the claims including claims 6-8, 12-14, the prior art teach the amphipathic molecules as elected. Although unclear, since the prior art teach the molecules as claimed, they have been interpreted as functioning as claimed.
In relation to the ratios including those of claim 23, Dasseux teach that the lipid:peptide molar ratio determines the size and composition of the complexes (sections 0110, 0509 and figure 4). Dasseux teach that the molar ratio of total peptide to lipid in the complex is about 1:about 2.5 (section 0627). Dasseux teach that the lipid contains sphingomyelin and DPPG where the sphingomyelin and DPPG are present in a molar ratio of about 1:about 1 (section 0625). Further, MPEP 2144.05 II recognizes that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658